USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JEFFERY RUFFIN                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. l:20-CV-103
                                              )
INTERSTATE BUSINESS SOLUTIONS,                )
LLC                                           )
                                              )
       Defendant.                             )

                                    OPINION AND ORDER

       This matter is before the Court on the partial motion to dismiss filed by Defendant

Interstate Business Solutions, LLC, on May 7, 2020 (ECF No. 11). Plaintiff Jeffery Ruffin filed a

response in opposition on May 21, 2020 (ECF No. 16) and Interstate filed a reply brief on May

27, 2020 (ECF No. 17). For the reasons discussed below, the motion is GRANTED. Ruffin’s

claim for retaliation under Title VII and his claim for retaliation under 42 U.S.C. § 1981are

DISMISSED. All his other claims remain pending.

                                        BACKGROUND

       Jeffery Ruffin filed this action against Interstate, his former employer, alleging “that he

has been discriminated against, retaliated against and discharged on account of his race (Puerto

Rican/African-American/black) and because of his national origin (Puerto Rican/Spanish) in

violation of Title VII and 42 U.S.C. § 1981[.]” Complaint, pp. 1-2. Ruffin further alleges that he

had a disability and “that he was discriminated against and discharged and retaliated against

because of his disability and for requesting a reasonable accommodation[,]” in violation of the

Americans with Disabilities Act. Id., p. 2.
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 2 of 8


        In its motion for partial dismissal, Interstate challenges Ruffin’s retaliation claims

brought under Title VII and § 1981. Interstate contends that while Ruffin alleges retaliation

claims, he “does not allege any further facts to support retaliation, including that he engaged in a

protected activity, a necessary element to asserting plausible retaliation claims under both

statutes[.]” Defendant’s Brief in Support (ECF No. 12), p. 1. Interstate also argues that Ruffin’s

“Title VII retaliation claim fails for the additional reason that he did not exhaust administrative

remedies, a condition precedent to filing a retaliation claim.” Id. Interstate moves for dismissal of

Ruffin’s retaliation claims under Title VII and § 1981 because they “fail both factually and

legally[.]” Id.

        Interstate insists that Ruffin “admits that he did not complain about this alleged

harassment. In fact, Plaintiff does not allege he engaged in any protected activity.” Id., p. 2.

Interstate correctly points out that “[t]o state a claim under either [Title VII or § 1981], a plaintiff

must allege that “‘(1) he engaged in a statutorily protected activity; (2) he suffered a materially

adverse action by his employer; and (3) a causal connection exists between the two.’”

Defendant’s Brief in Support, p. 3 (quoting Stephens v. Erickson, 569 F.3d 779, 786 (7th Cir.

2009) (italics added)). If a plaintiff fails to establish one of the elements of his claim–in this case

that he engaged in protected activity–then his claim must be dismissed pursuant to Rule 12(b)(6).

        Interstate argues that Ruffin failed to file a charge of discrimination asserting a Title VII

retaliation claim and is therefore barred from pleading such a claim now due to his failure to

exhaust his administrative remedy. Interstate argues as follows:

        Plaintiff filed a Charge of Discrimination . . . with the Indiana Civil Rights
        Commission and the Equal Employment Opportunity Commission on or around
        September 26, 2019, alleging he was subjected to race, national origin, and


                                                   2
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 3 of 8


        disability discrimination. . . . Plaintiff did not check the box marked “retaliation”
        nor did he allege he was retaliated against in the Charge.

Id., p. 2. Not only did Ruffin not check the requisite box for a retaliation claim, but according to

Interstate neither his Charge of Discrimination nor his Complaint include any allegations that he

engaged in protected activity under Title VII or § 1981. Interstate contends as follows:

        Here, Plaintiff baldly alleges that he was “retaliated against.” He offers no other
        facts whatsoever to support his retaliation claim, including that he ever engaged in
        a statutorily protected activity. In fact, quite the contrary, Plaintiff expressly
        disavows that he did, alleging that he “did not complain” about alleged
        discrimination. Without any facts to support that Plaintiff was the victim of
        retaliation, including that he engaged in protected activity–a key element in a
        retaliation claim–Plaintiff’s retaliation claims under both Title VII and Section
        1981 are not plausible . . . [and] therefore should be dismissed.

Id., pp. 3-4 (emphasis in original).

        Ruffin responds to Interstate’s motion by asserting that his “retaliation claims are based

upon protesting against race/national origin discrimination under § 1981, [which] means that the

non-compliance with the rigid deadlines of Title VII is not an issue.” Plaintiff’s Response in

Opposition, p. 1. Ruffin argues that “[w]hile Title VII has strict timelines regarding filing the

EEOC Charge of Discrimination, 42 U.S.C. § 1981 does not, in fact, the statute of limitations is

four (4) years. So the fact that Plaintiff’s retaliation claims are based upon protesting against

race/national origin discrimination under § 1981, essentially means that the non-compliance with

the rigid deadlines of Title VII is not an issue.” Id.

        Ruffin also argues that he has stated a retaliation claim under the ADA. Ruffin argues that

he “makes clear in his Complaint that he was disabled and requested accommodations under the

[ADA]. . . . Plaintiff made clear that he was disabled and that he needed [a] reasonable

accommodation[,]” but that his supervisor told him he “was not going to accommodate the


                                                   3
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 4 of 8


Plaintiff. . . . In other words, the facts substantiating the retaliation claims for objecting to racial

discrimination and for requesting accommodations under the ADA are present in the wording of

the Complaint, and the Charge of Discrimination attached thereto.” Id., p. 2.

        In its reply brief, Interstate contends that Ruffin’s response brief misses the point, and

argues that:

        [Ruffin’s brief opposing the motion to dismiss] is anything but an opposition.
        Plaintiff asserts that his claim for retaliation under the [ADA] should not be
        dismissed for failure to state a claim . . . and that his Section 1981 claim should
        not be dismissed on the grounds that he failed to exhaust administrative remedies.
        The problem with Plaintiff’s Opposition, however, is that Defendant Interstate . . .
        does not seek to dismiss Plaintiff’s ADA retaliation claim at all, nor does it seek
        dismissal of his Section 1981 claim on the grounds that he failed to satisfy the
        prerequisites to bringing a lawsuit. To the contrary, IBS seeks dismissal of
        Plaintiff’s Title VII and Section 1981 retaliation claims because nowhere on the
        face of his Complaint does Plaintiff allege he engaged in statutorily protected
        activity necessary to sustaining a retaliation claim under those laws. In fact, he
        expressly disclaims that he did. . . . Further, IBS seeks dismissal of Plaintiff’s
        Title VII retaliation claim because Plaintiff did not first file a charge of retaliation
        with the EEOC or similar state or local administrative body and thereby failed to
        exhaust administrative remedies as required to sustain a Title VII claim.

Defendant’s Reply, pp. 1-2 (italics in original). In other words, the statute of limitations is not the

issue. The issue is whether Ruffin has pleaded sufficient facts establishing that he engaged in

protected activity. If he did not, his retaliation claims under Title VII and § 1981 are not viable.

The second issue is whether Ruffin exhausted his administrative remedies as to a Title VII

retaliation claim. Again, if he did not, his claim must be dismissed for that reason also. Interstate

insists that “[b]ecause Plaintiff’s Title VII and Section 1981 retaliation claims fail both factually

and legally, they should be dismissed[.]” Id., p. 2.

        Ruffin’s Complaint, as Interstate correctly observes, is completely devoid of facts to

support a Title VII or § 1981 retaliation claim. Instead, the Complaint merely states, in


                                                    4
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 5 of 8


conclusory fashion, that “Plaintiff contends that he has been discriminated against, retaliated

against and discharged on account of his race (Puerto Rican/African-American/black) and

because of his national origin (Puerto Rican/Spanish) in violation of Title VII and 42 U.S.C. §

1981 based upon facts and circumstances” set forth in his Charge of Discrimination. Complaint,

pp. 1-2 (italics added). Ruffin also states in his Complaint that he “did not complain because he

was not made aware of the complaint process which is the burden of the Defendant.” Id., p. 2.

Turning then to his Charge of Discrimination (ECF No. 1-1), Ruffin conceded in that Charge that

he “did not complain” about discrimination, i.e., that he did not engage in protected activity that

would give rise to a Title VII or § 1981 retaliation claim, but insists that his failure was “because

I was unaware of the complaint process.” Id., p. 1. Ruffin also states that Interstate “failed to

provide clear instructions on how to complain of harassment based on my race in violation of

Title VII[.]” Id., p. 2. In his response brief, Ruffin makes no mention of this failure to engage in

protected activity nor does he present any argument, let alone any citation to authority, to support

his assertion that his failure to complain about race or national origin discrimination should be

excused because it was somehow Interstate’s fault. He also failed to develop this argument in his

Complaint or his opposition brief. In short, Ruffin is arguing that his failure to engage in

protected activity should be excused because he didn’t know how to go about lodging a

complaint of race discrimination. Not only does Ruffin not present any authority for this

proposition, the Court was unable to find any.

       It is well-established that “[a] plaintiff employee must engage in statutorily protected

activity before the defendant employer can be held liable for retaliating against her.” Smiecinski

v. New Age Transp., Distribution & Warehousing, Inc., 2008 WL 4614319, at *4 (N.D. Ill. Oct.


                                                  5
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 6 of 8


15, 2008) (citing Durkin v. City of Chi., 341 F.3d 606, 614-15 (7th Cir.2003) (italics added)).

“Vague, informal complaints of harassment do not generally constitute a protected activity . . .

and employees victimized by [discriminatory conduct] are strongly encouraged to proceed

through their employer’s formal complaint process, see Cerros v. Steel Tech., Inc., 398 F.3d 944,

952 (7th Cir. 2005).” Id. (additional internal citation omitted). Importantly, however, “[a]n

employee’s failure to use the employer’s formal complaint process . . . is not necessarily fatal to

her Title VII claim. Id. The critical inquiry is “whether the employee adequately alerted her

employer to the harassment.” Id.; see Dey v. Colt Const. & Dev. Co., 28 F.3d 1446, 1458 (7th

Cir. 1994). A plaintiff can alert his employer about allegations of discrimination, i.e., can engage

in “statutorily protected activity,” formally or informally, whether through an internal procedure

or not. As another district court explained:

       Obviously, filing an EEOC charge or even an official complaint with an employer
       may constitute statutorily protected activity under Title VII. Tomanovich v. City of
       Indianapolis, 457 F.3d at 663; Lang [v. Illinois Dept. of Children and Family
       Services], 361 F.3d 416, 419 (7th Cir. 2004); Herron v. DaimlerChrysler Corp.
       388 F.3d 293, 298 (7th Cir. 2004) (requesting meeting with independent group
       employer established to investigate discrimination complaints). And even less
       formal grievances have been held to constitute protected activity. Racicot v.
       Wal-Mart Stores, Inc., 414 F.3d 675, 676 (7th Cir. 2005) (written and oral
       complaints to management); Firestine [v. Parkview Health Sys., Inc.], 388 F.3d
       [229,] 231 [(7th Cir. 2004)] (contacting employer’s employee relations specialist).
       How informal the complaint can be has seemingly not been determined, see
       Moser v. Indiana Dept. of Corrections, 406 F.3d 895, 904 (7th Cir. 2005) (finding
       waiver of argument that plaintiff did not engage in statutorily protected conduct
       because she did not complain about sexual harassment through employer’s formal
       complaint process).

O’Sullivan v. City of Chicago, 2006 WL 3332788, at *4, n. 4 (N.D. Ill. Nov. 6, 2006). See also,

Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 718 (7th Cir. 2018) (“although the plaintiff may

have felt the manager’s objectionable behavior encompassed sexual discrimination, those


                                                 6
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 7 of 8


feelings were ‘irrelevant’ because she did not make them known to her employer.”). The use of

an internal grievance or complaint procedure is not required, but the grievance or complaint

about discrimination–however it is presented–must be unequivocally communicated to the

employer before an employee can bring a claim asserting that he was retaliated against for such

complaint or communication. “‘[I]t is axiomatic that a plaintiff engage in statutorily protected

activity before an employer can retaliate against her for engaging in statutorily protected

activity.’” Nowakowski v. United Parcel Serv., 2009 WL 10714945, at *2 (N.D. Ill. Nov. 24,

2009) (quoting Durkin v. City of Chicago, 341 F.3d 606, 614-15 (7th Cir. 2003)). In this case,

Ruffin expressly concedes that he “did not complain” about race or national origin discrimination

and attempts to overcome that obstacle merely by claiming that he failed to do so because he was

“unaware” of how to go about it. But as the law recited above makes clear, Ruffin could bring a

claim of retaliation without having filed any formal complaint with Interstate, i.e., he was not

required to utilize a formal grievance procedure, even if he had been “aware” of one. Still, he had

to communicate his concerns about race discrimination to Interstate before he can sue Interstate

for retaliating against him for having raised those concerns. The undisputed fact is that Ruffin

admits he did not complain about race or national origin discrimination and so did not

“unequivocally communicate” his concerns to Interstate. In fact, he did not communicate them at

all.

       Additionally, Interstate’s argument that Ruffin failed to state a Title VII claim for

retaliation in his Charge of Discrimination, thereby failing to exhaust the prerequisite

administrative remedy for such a claim, is also correct–not just because he failed to check the

appropriate box, but because he presents no facts to support such a claim. For these reasons,


                                                 7
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 19 filed 06/19/20 page 8 of 8


Ruffin has not and cannot state a cognizable claim for retaliation under either Title VII or §

1981.1

                                         CONCLUSION

         For the reasons discussed above, the partial motion to dismiss filed by Defendant

Interstate Business Solutions, LLC (ECF No. 11) is GRANTED. Ruffin’s claim for retaliation

under Title VII and his claim for retaliation under 42 U.S.C. § 1981 are DISMISSED. All his

other claims remain pending.

         Date: June 19, 2020.

                                                                            /s/ William C. Lee
                                                                            William C. Lee, Judge
                                                                               U.S. District Court
                                                                       Northern District of Indiana




         1
          Ruffin also does not allege that he engaged in any internal procedure to complain about
discrimination under the ADA. However, he does allege that he told a supervisor that he had bad
knees and needed an accommodation (in the form of using a “Gator,” which is similar to a golf
cart) to perform his assigned duties. That supervisor, Ruffin alleges, responded by saying that “he
didn’t give a fuck about my knee and he was not going to accommodate me.” Charge of
Discrimination (ECF No. 1-1), p. 1. This informal complaint to a supervisor constituted protected
activity, which is why Interstate does not challenge Ruffin’s claim of retaliation under the ADA.
Ruffin pleads no facts–in his Charge, his Complaint or his brief–alleging that he made any
complaints, formal or informal, regarding race or national origin discrimination.

                                                 8
